Los hechos están expresados en la opinión.
El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
En marzo de 1915 se presentaron en la Corte de Distrito de Guayama dos peticiones de administración judicial: una *465a nombre de la sucesión de Rufina Molinaris y otra a nombre de la sucesión dé Ignacio Díaz, comunidad de bienes. Antes de solicitarse elidías administraciones, los bienes correspon-dientes a ambas se encontraban en poder de Manuel Cividanes, viudo de Rufina Molinaris. La corte nombró administrador en los dos casos a Genaro Cautiño a quien le fueron entrega-dos los bienes. Cautiño renunció y la corte nombró, en su. lugar a Rafael Palés. Cividanes apeló de las órdenes nom-brando a Palés, pero desistió luego de la apelación que se re-fería al nombramiento de Palés como administrador de los. bienes de la comunidad. El recurso en cuanto a la adminis-tración relativa a los bienes de Doña Rufina, se resolvió' en favor de Cividanes y éste, en su condición de viudo, fué nom-brado definitivamente administrador. Palés entregó a Civi-danes los bienes correspondientes a la sucesión de la Señora Molinaris, pero nó los que, según él, eran de la comunidad. Ci-vidanes reclamó ante la corte de distrito y con tal motivo se celebró una vista en la cual, con permiso de la corte, intervi-nieron, oponiéndose a las pretensiones de Cividanes, los con-dueños en la comunidad de bienes y . el administrador Palés. La corte consideró el caso y lo decidió en contra de Cividanes por' resolución de 13 de octubre de 1916. Cividanes inter-puso entonces el presente recurso de apelación, notificando el escrito al secretario de la corte y a los peticionarios herederos de Rufina Molinaris. A los interventores de que se ha hecho referencia no 'se les notificó la apelación.
Elevados los-autos a esta Corte Suprema, se presentaron dos mociones solicitando la desestimación del recurso, entre otros motivos por la falta de notificación ya indicada.
La vista de ambas mociones se celebró en su oportunidad y la corte se reservó decidirlas después- de visto el caso en su fondo. La vista del caso en su fondo también fué celebrada y el asunto quedó sometido en su totalidad al tribunal.
Basta la simple exposición que dejamos hecha para con-cluir que los interventores, siendo partes interesadas en la ape-*466¡ación, debieron ser notificados. Ellos se opusieron a la en-trega de los bienes a Cividanes y la corte de distrito resol-vió la cuestión a su favor. Si el recurso interpuesto por Ci-vidanes se declarara con lugar, el efecto de nuestra decisión sería una orden de entrega de los repetidos bienes al apelante. En tal virtud los interventores se encuentran en una posición de ganar o perder con motivo del recurso, y deben ser, en su consecuencia, considerados como partes interesadas con de-recho a ser oídas.
“El término ‘parte’ tal como se usa en la regla que se .acaba de exponer,” dice E. C. L., “no está restringido a aque-llas que figuran en las alegaciones originales ni aun a las que ise nombran en la sentencia o decreto. En varios períodos del procedimiento personas que no eran originalmente partes en éi, pueden ser traídas a él o pueden a él venir por su propia voluntad, con el propósito de conseguir o estar sujetas a al-gún beneficio, y cuando ése' es el caso, dichas personas llegan a ser partes, por lo menos en los procedimientos que las afec-tan, y si la orden que se dicta contra ellas es de otro modo ape-lable, ellas pueden apelar.” 2 E. C. L. 50. Y más adelante la misma obra expresa: “Un auto de error procede sólo contra personas que fueren partes, o que tuvieren algún interés en la sentencia de que se quejan, y todas las partes en favor de quienes se pronunció tal sentencia y quienes podrían ser afec-tadas por su revocación o modificación, deben .ser hechas partes apeladas en el auto.” 2 E. C. L. 68.
En tal virtud debe desestimarse el recurso, sin que sea ne-cesario estudiar y decidir si la corte de distrito erró o nó al dictar la resolución apelada.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.